DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10242592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-19 are anticipated by claims 1-6 of U.S. Patent No.10242592 B2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawiah (US 2009/0189982 A1).
As to claim 14, Tawiah discloses a system configured to improve a graphical user interface (Fig. 25-26) that displays movement of a plurality of members in a sports field performing a coordinated group activity, the system comprising one or more hardware processors configured to: construct a graphical user interface including a first portion and a second portion (Fig. 25-26, filed portion and timeline portion); wherein the first portion comprises: a visualization of the sports field (Fig. 25-26, filed portion); a plurality of icons corresponding to the plurality of members (Fig. 25-26, numbers), wherein the plurality of icons are positioned on the visualization of the sports field based on an acquired video (para. 0089) of movement of the plurality of members in the sports field performing the coordinated group activity; and wherein the second portion comprises: a timeline (Fig. 25-26) corresponding to one or more activity sets, wherein the timeline comprises a time stamp (Fig. 25-26, time stamp) indicator corresponding to a change in the one or more activity set; and display the constructed graphical user interface on a display (Fig. 25-26). 
As to claim 16, Tawiah discloses wherein the graphical user interface further comprises a third portion, the third portion comprises: a menu of execution indicators, wherein the execution indicators correspond to execution parameters or accuracy expectations of one or more of the plurality of members or the coordinated group activity (Fig. 25-26, performance analysis). 
As to claim 17, Tawiah discloses wherein the execution parameters or accuracy expectations comprise at least one of the following: rate of time in the timeline, a movement command sequence, beginning and ending activity sets of the one or more activity sets of the timeline, the one or more members of the plurality of members 
As to claim 19, Tawiah discloses wherein the display comprises at least one of the following: a mobile device; a personal computer; and a tablet (para. 0035, 0080).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tawiah in view of Matak et al. (US 9855484 B1).
As to claim 15, Tawiah does not explicitly disclose wherein the first portion further comprises a feedback indicator corresponding to expected or simulated positions of the 
As to claim 18, Matak further teaches indicia indicating accuracy of the movement of the plurality of members compared to a predetermined location (Col. 38, lines 1-24, comparing expected positioning and movement of the players to actual player positioning and movement, to show errors that the players may have made). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661